DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 08/29/2022.

Claims 1, 3-5, 7, 9 and 11 have been amended. 
Claims 2 and 10 have been canceled. 
Claims 1, 3-9, 11 and 12 are pending.
A substitute specification and amended abstract was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claim 11, line 13, “portion.” has been changed to - - portion; - -.

REASONS FOR ALLOWANCE

Claims 1, 3-9, 11 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein 
the first chain comprises 
a first upper chain comprising 1-1st coupling teeth and 1- 2nd coupling teeth provided as double layers on one surface side of the watertight part and 
a first lower chain comprising 1-3rd coupling teeth and 1-4th coupling teeth provided as double layers on the other surface side of the watertight part, and 
the second chain comprises 
a second upper chain comprising 2-1st coupling teeth and 2-2nd coupling teeth provided as double layers on one surface side of the watertight part and 
a second lower chain comprising 2-3rd coupling teeth and 2-4th coupling teeth provided as double layers on the other surface side of the watertight part.  
Regarding claim 9, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein 
the first chain comprises 
a first upper chain comprising 1-1st coupling teeth and 1-2nd coupling teeth provided as double layers on one surface side of the watertight part and 
a first lower chain comprising 1-3rd coupling teeth and 1-4th coupling teeth provided as double layers on the other surface side of the watertight part, and 
the second chain comprises 
a second upper chain comprising 2-1st coupling teeth and 2- 2nd coupling teeth provided as double layers on one surface side of the watertight part and 
a second lower chain comprising 2-3rd coupling teeth and 2-4th coupling teeth provided as double layers  on the other surface side of the watertight part.  
Regarding claim 11, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the protection member comprises: 
a first horizontal portion horizontally extending toward the first attachment portion; 
a second horizontal portion horizontally extending toward the second attachment portion; and 
a central portion located between the first attachment portion and the second attachment portion and comprising a space portion therein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
In view of applicant’s amendments to the abstract and claims; and substitute specification submitted in the reply filed on 08/29/2022, the objections to the drawings, specification and claim indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677